The appellees, through their attorney, move to dismiss this appeal on the ground that the court has not jurisdiction thereof. The only authority that this court has to entertain an appeal from the Corporation Commission is by virtue of section 20, art. 9 (section 231, Bunn's Ed.) of the Constitution, which provides that:
"From any action of the commission prescribing rates, charges, or classifications of traffic, or affecting the train schedule of any transportation company, or requiring additional facilities, conveniences, or public service of any transportation or transmission company, or refusing to approve a suspending bond, or requiring additional security thereon or an increase thereof, as hereinafter provided for, an appeal (subject to such reasonable limitations as to time, regulations as to procedure and provision as to cost, as may be prescribed by law) may be taken by the corporation whose rates, charges or classifications of traffic, schedule, facilities, conveniences, or service, are affected, or by any person deeming himself aggrieved by such action or (if allowed by law) by the state."
This appeal does not come within the terms of the foregoing, and the same is dismissed.
All the Justices concur. *Page 807